MEMORANDUM **
Reginald P. Burgess appeals pro se the district court’s order dismissing his action for failure to comply with a court order to file an amended complaint satisfying the pleading requirements of Fed.R.Civ.P. 8. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion and we affirm. See Nevijel v. No. Coast Life Ins. Co., 651 F.2d 671, 673-74 (9th Cir.1981) (holding that a district court may dismiss an action for a pro se party’s failure to comply with Rule 8(a) if meaningful, less drastic sanctions have been explored).
Because the magistrate judge issued findings and recommendations to the district court judge for the district court’s de novo review under 28 U.S.C. § 636(b)(1)(B), the magistrate judge was entitled to hear a claim for injunctive relief and consent by the parties was not required. See 28 U.S.C. § 636(b); Reynaga v. Cammisa, 971 F.2d 414, 416-17 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.